Case 8:18-cv-00617-TPB-TGW Document 251 Filed 10/30/19 Page 1 of 3 PagelD 11550

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
PIERCE MANUFACTURING INC, and
OSHKOSH CORPORATION,
Plaintiffs,
Vv. Case No.: 8:18-cv-617-JSM-TGW

E-ONE, INC. and REV GROUP, INC.,

Defendants.

 

DECLARATION OF JOSEPH F. RAKOW, Ph.D., P.E., INSUPPORT OF
DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT THAT ALL ASSERTED
PATENT CLAIMS ARE INVALID

I, Joseph F. Rakow, Ph.D., P.E., declare as follows:

1. I have been retained on behalf of E-ONE, INC. and REV GROUP, INC. to
provide this Declaration relevant to the above-referenced matter. I am over 18 years of age, I
have personal knowledge of the facts stated in this Declaration, and I could testify
competently to them if asked to do so. I submit this declaration in support of Defendants’
Motion for Summary Judgment that All Asserted Patent Claims are Invalid.

2. I have attached hereto true and correct copies of the following documents as
exhibits to my declaration:

Exhibit 1. My declaration, signed May 30, 2019, filed in this case on June
3, 2019 as Doc. 167-1, in support of Defendants’ Motion to Dissolve the November 5, 2018

Preliminary Injunction (Doc. 167), providing my opinion that claim 20 of the ’536 patent is

anticipated by the Hinsdale Quint.
Case 8:18-cv-00617-TPB-TGW Document 251 Filed 10/30/19 Page 2 of 3 PagelD 11551

Exhibit 2. Excerpts from my Corrected Opening Expert Report, signed
and served on Plaintiffs in this case on August 29, 2019, re: Invalidity of United States Patent
No. 9,597,536 and United States Patent No. 9,814,915. These excerpts include paragraphs
regarding my opinions that: the Hinsdale Quint anticipates claim 20 of the ’536 patent
(41-84); the Hinsdale Quint anticipates claims 1-7, 11-17, and 20 of the ’915 patent
(| 237-271); and all the asserted claims are invalid because they lack adequate written
description support and are not enabled ({{] 354-368). Because my opinion that the Hinsdale
Quint anticipates claims 1-7, 11-17, and 20 of the ?915 patent incorporates by reference my
analysis of those same claims of the ’536 ‘patent, these excerpts also include paragraphs with
my analysis of claims 1-7 and 11-17 of the °536 patent based on the Hinsdale Quint
combined with the knowledge of a PHOSITA and/or other quint prior art ({{ 85-143). This
exhibit contains information designated Highly Confidential - Outside Attorneys’ Eyes Only

and is being filed under seal in accordance with the protective order (Doc. 106) in this case.

I declare under penalty of perjury that the foregoing is true and correct to the best of

my knowledge, information, and belief.

Executed on October 29, 2019.
—T /. 2

__ Joseph F. Rakow——_—
Case 8:18-cv-00617-TPB-TGW Document 251 Filed 10/30/19 Page 3 of 3 PagelD 11552

CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT CIVIL CODE § ues

 

 

A notary public or other officer completing this certificate verifies only the identity of the individual who signed the
document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.

 

 

 

State of wee )
County of an 11a te )

On Otlfor 29 70/9 before mel MAZES. O Dah! Nofary Ful bhie

Date _ ____Here Insert Name and Title of the Officer
UosSepeh -. feakowd
Name(s) of Signer(s)

personally appeared

 

who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument the person(s),
or the entity upon behalf of which the person(s) acted, executed the instrument.

| certify under PENALTY OF PERJURY under the laws
of the State of California that the foregoing paragraph
is true and correct.

 
 
  

 
 

JADE 0. DAHL
Notary Public ~ California
San Mateo County

ROG WITNESS my hand and official seal.
CHEW Commission # 2202654
' SB” My Comm. Expires Jul 21, 2021 b (\ A_o 7).
owns

 

LVNN

Signature of Notary Public

Place Notary Seal Above

 

 

OPTIONAL
Though this section is optional, completing this information can deter alteration of the document or
fraudulent reattachment of this form to an unintended document.

 

 

 

 

Description of Attached Document Joseph F,
Title or Type of Document: Dee/era hor) vf ~ 2-4 ov) Document Date: 72 7
Number of Pages: Signer(s) Other Than Named Above:

Capacity(ies) Claimed by Signer(s)

Signer’s Name: Signer’s Name:

C1 Corporate Officer — Title(s): C1] Corporate Officer — Title(s):

C] Partner — Li Limited (I General (1) Partner — Ci Limited (I General

C1 Individual LJ Attorney in Fact C Individual CJ Attorney in Fact

UC Trustee C1] Guardian or Conservator UC Trustee L] Guardian or Conservator
C Other: C] Other:

 

 

Signer Is Representing: Signer Is Representing:

 

 

e2014 National Notary Association » www. wi Netfonalbiotary, org * 1-800-US NOTARY r- -800-876- 6827) Item #5907
